Title: From George Washington to Jean François Coste, 7 October 1782
From: Washington, George
To: Coste, Jean François


                  Sir
                     
                     Head Quarters 7th October 1782
                  
                  Your humane attention to the American Hospitals which were established in Williamsburg after the Seige of York has been properly represented to me—I beg you to be assured, Sir, that I entertain a due sense of your kindness upon that occasion, and take this opportunity of testifying how much I think myself and the public obliged to you.  I am Sir Yr most obt and hble servt.
                  
               